[Letterhead of Skadden, Arps, Slate, Meagher & Flom LLP] October 25, 2010 Guggenheim Build America Bonds Managed Duration Trust 2455 Corporate West Drive Lisle, Illinois60532 Re:Guggenheim Build America Bonds Managed Duration Trust -Registration Statement on Form N-2 Ladies and Gentlemen: We have acted as special counsel to Guggenheim Build America Bonds Managed Duration Trust, a statutory trust (the “Trust”)created under the Delaware Statutory Trust Act, in connection with the issuance and sale by the Trust of up to20,000,000 shares (including shares subject to an over-allotment option) of the Trust’s common shares of beneficial interest, par value $0.01 per share (the “Common Shares”). This opinion is being furnished in accordance with the requirements of Item 25 of the Form N-2 Registration Statement under the Securities Act of 1933, as amended (the “1933 Act”), and the Investment Company Act of 1940, as amended (the “1940 Act”). In connection with this opinion, we have examined originals or copies, certified or otherwise identified to our satisfaction, of (i) the Notification of Registration of the Trust as an investment company under the 1940 Act on Form N-8A, as filed with the Securities and Exchange Commission (the “Commission”) on July 9, 2010; (ii) the Registration Statement of the Trust on Form N-2 (File Nos. 333-168042 and 811-22437), as filed with the Commission on July 9, 2010, and as amended by Pre-Effective Amendment No. 1 on September 14, 2010, Pre-Effective Amendment No. 2 on September 30, 2010 and Pre-Effective Amendment No. 3 on October 8, 2010 and as proposed to be amended by Pre-Effective Amendment No. 4 on the date hereof, under the 1933 Act and the 1940 Act (such Registration Statement, as so amended and proposed to be amended, being hereinafter referred to as the “Registration Statement”); (iii) the form of Underwriting Agreement (the “Underwriting Agreement”) proposed to be entered into between the Trust, as issuer, Guggenheim Funds Investment Advisors, LLC, as investment adviser to the Trust, Guggenheim Partners Asset Management, LLC, as investment sub-adviser to the Trust, and Merrill Lynch, Pierce, Fenner & Smith Incorporated, as representative of the several underwriters named therein (the “Underwriters”), filed as an exhibit to the Registration Statement; (iv) the Certificate of Trust, as filed with the Secretary of State of the State of Merrill Lynch, Pierce, Fenner & Smith Incorporated As Representative of the several Underwriters October 25, 2010 Page 2 Delaware on June 30, 2010; (v) the Agreement and Declaration of Trust of the Trust dated June 30, 2010, and as currently in effect (the “Declaration”); (vi) the By-Laws of the Trust dated June 30, 2010, as currently in effect; and (vii) certain resolutions adopted by the Board of Trustees of the Trust relating to the creation, issuance and sale of the Common Shares and related matters.We also have examined originals or copies, certified or otherwise identified to our satisfaction, of such records of the Trust and such agreements, certificates of public officials, certificates of officers or other representa­tives of the Trust and others, and such other documents, certificates and records as we have deemed necessary or appropriate as a basis for the opinions set forth herein. In our examination, we have assumed the legal capacity of all natural persons, the genuineness of all signatures, the authenticity of all documents submitted to us as originals, the conformity to original documents of all documents submitted to us as certified, conformed or photostatic copies and the authenticity of the originals of such copies.In making our examination of documents, we have assumed that the parties thereto, other than the Trust, had or will have the power, corporate or other, to enter into and perform all obligations thereunder and have also assumed the due authorization by all requisite action, corporate or other, and execution and delivery by such parties of such documents and the validity and binding effect thereof on such parties.We have also assumed that the Underwriting Agreement will be executed and delivered in substantially the form reviewed by us and that the share certificates representing the Common Shares will have been signed manually or by facsimile by an authorized officer of the transfer agent and registrar for the Common Shares and registered by such transfer agent and registrar.As to any facts material to the opinions expressed herein which we have not independently established or verified, we have relied upon statements and representations of officers and other representatives of the Trust and others. In rendering the opinion set forth below, we have assumed that any Common Shares issued to a Principal Shareholder (as that term is defined in Section 11.7 of the Declaration) will be issued in compliance with Section 11.7 of the Declaration. Members of our firm are admitted to the practice of law in the State of Delaware and we do not express any opinion as to any laws other than the Delaware Statutory Trust Act. Based upon and subject to the foregoing, we are of the opinion that when (i) the Registration Statement becomes effective; (ii) the Underwriting Agreement has been duly executed and delivered; and (iii) the Common Shares have been delivered to and paid for by the Underwriters as contemplated by the Underwriting Agreement, the issuance and sale of the Common Shares will have been duly authorized, and the Common Shares will be validly issued, fully paid and nonassessable (except as provided in the last sentence of Section 3.8 of the Declaration). 2 Merrill Lynch, Pierce, Fenner & Smith Incorporated As Representative of the several Underwriters October 25, 2010 Page 3 We hereby consent to the filing of this opinion with the Commission as an exhibit to the Registration Statement. We also consent to the reference to our firm under the captions “Legal Matters” and “General Information – Legal Counsel” in the Registration Statement. In giving this consent, we do not thereby admit that we are included in the category of persons whose consent is required under Section 7 of the 1933 Act or the rules and regulations of the Commission. Very truly yours, /s/ Skadden, Arps, Slate, Meagher & Flom LLP 3
